Title: Enclosure: James Ogilvie to George Ticknor, [ca. 27 April 1819]
From: Ogilvie, James
To: Ticknor, George


            
              
                My dear Sir,
                ca. 27 Apr. 1819
              
              M Blatterman has this day transmitted to you testimonials of his character, & of his capacity to teach the modern languages, which will, I trust, be found satisfactory.—
              Having lived under his roof for many months & taken lessons from him occasionally in the French & German languages, I am perfectly free to say: that his sobriety, diligence, willingness readiness clearness in communicating information are remarkable & eminently entitle him to confidence & commendation.—
              Mr Bevan of Georgia, who was his pupil a few months ago, & had a better opportunity to Judge of his pretensions, entertained a very high opinion of Mr Blatterman, both as regards his character & qualifications as a teacher & will I am sure, be quite happy to unite his testimony with mine in Mr B.s behalf.—
              Since you left London I have had an interview with Doctor Jones, who is well acquainted with Mr Blatterman, & thinks him singularly qualified to discharge the duties of the Professorship for which he is a candidate, with advantage to the Institution & credit to himself.
              Doctor Jones takes a warm interest in this matter, & has written on the subject, to Mr Jefferson & to Benjamin Vaughan Esqr.—
              Mr Blatterman is about thirty six years of age, in good health & ardently attached to his profession:—He is married but childless & Mrs Blatterman unites to a disposition the most gentle & amiable a considerable knowledge of the French and Spanish languages, & having lived as a governess in a family of rank and distinction in Gibralter, is qualified to render herself useful as an instructress of young ladies.—
              I beg leave to add that in urging Mr Blattermans’ pretensions, I am as strongly influenced by a desire to render service to a public Institution in Virginia as to by a wish to promote the interest of a highly worthy & respectable man. Accept, My dear Sir, a sincere assurance of the respectful & affectionate regards
              
                 of, Yours truly
                James Ogilvie—
              
            
            
              P.S.—You will gratify  me, by a few lines after your arrival in Boston, apprizing me of your safe return to your own happy country—I will thank you also to mention how far you may have reason to hope that Mr Blattermans’ chang chance for the Professorship is probable or otherwise.
              
                JO.
              
            
          